Citation Nr: 1017344	
Decision Date: 05/11/10    Archive Date: 05/26/10

DOCKET NO.  07-31 079A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of service connection for degenerative 
arthritis of the lumbar spine and, if so, whether service 
connection is warranted.  

2.  Entitlement to service connection for a left knee 
condition, to include as secondary to degenerative arthritis 
of the lumbar spine.  

3.  Entitlement to service connection for a right knee 
condition, to include as secondary to degenerative arthritis 
of the lumbar spine.  

4.  Entitlement to service connection for an acquired 
psychiatric disorder, to include as secondary to degenerative 
arthritis of the lumbar spine.  

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  




REPRESENTATION

Appellant represented by:	David L. Hoffman, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1972 to August 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

The record reveals that the Veteran submitted a claim of 
entitlement to service connection for depression; however, 
the Board has recharacterized the issue as entitlement to 
service connection for an acquired psychiatric disorder in 
light of Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding 
that when a claimant makes a claim, he is seeking service 
connection for symptoms regardless of how those symptoms are 
diagnosed or labeled).

A hearing was held on October 26, 2009 in Cleveland, Ohio, 
before Kathleen K. Gallagher, a Veterans Law Judge who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.  A transcript of the hearing is 
in the claims file.  

As will be discussed in greater detail below, the Veteran's 
claim of entitlement to service connection for degenerative 
arthritis of the lumbar spine has been reopened on the basis 
of new and material evidence; however, additional development 
is necessary prior to adjudication of the claim for service 
connection.  Therefore, the issues of entitlement to service 
connection for degenerative arthritis of the lumbar spine, 
left knee condition, right knee condition, depression, 
sciatica, and TDIU are addressed in the REMAND portion of the 
decision below and are REMANDED to the Department of Veterans 
Affairs Regional Office.  


FINDINGS OF FACT

1.  The July 1996 RO rating decision is final.      

2.  The evidence received since the July 1996 RO rating 
decision, by itself or in conjunction with previously 
considered evidence, does relate to an unestablished fact 
necessary to substantiate the claim for service connection 
for degenerative arthritis of the lumbar spine.  


CONCLUSIONS OF LAW

1.  The July 1996 RO rating decision is final.  38 U.S.C.A. § 
5108 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 20.1103 (2009).

2.  The evidence received subsequent to the July 1996 RO 
rating decision is new and material and the claim for service 
connection for degenerative arthritis of the lumbar spine is 
reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The law provides that the United States Department of 
Veterans Affairs (VA) has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.              
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).

In Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the Court 
held that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit sought by the claimant.  The duty to notify 
requires, in the context of a claim to reopen, the Secretary 
to look at the bases for the denial in the prior decision and 
to respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.

In the decision below, the Board has reopened the Veteran's 
claim for service connection and, therefore, regardless of 
whether the requirements of Kent have been met in this case, 
no harm or prejudice to the appellant has resulted.  Thus, 
the Board concludes that the current laws and regulations as 
they pertain to new and material evidence have been complied 
with, a defect, if any, in providing notice and assistance to 
the Veteran was at worst harmless error in that it did not 
affect the essential fairness of the adjudication.  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. 
Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92.






LAW AND ANALYSIS

New and Material Evidence

The Veteran's claim for service connection for degenerative 
arthritis of the lumbar spine was previously denied by a July 
1996 rating decision.  The Veteran was provided notification 
of his appellate and procedural rights and did not appeal the 
decision.  Therefore, the decision is final.  38 C.F.R. 
§ 20.1103.  

The Veteran submitted a claim to reopen his claim for service 
connection in 2005.  

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R.          § 3.156(a).  The Court has held that when 
"new and material evidence" is presented or secured with 
respect to a previously and finally disallowed claim, VA must 
reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  Further, the Court has also held that in order to 
reopen a previously and finally disallowed claim there must 
be new and material evidence presented since the time that 
the claim was finally disallowed on any basis, not only since 
the time that the claim was last disallowed on the merits.  
Evans v. Brown, 9 Vet. App. 273, 285 (1996) (overruled on 
other grounds). 

For claims filed on or after August 29, 2001, 38 C.F.R. § 
3.156(a) provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 66 
Fed. Reg. 45,628, 45,630 (August 29, 2001).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence on file at the time of the previous denial in 
July 1996 consisted of the service treatment records, VA 
treatment records, private treatment records, and the 
Veteran's statements.  The July 1996 rating decision denied 
the Veteran's claim because there was no medical evidence of 
continuity of treatment after separation from service.  The 
RO explained that the earliest post-service medical evidence 
was dated in 1995.    

As the previous denial of service connection was premised on 
a finding that there was no evidence of continuity of 
treatment, for evidence to be new and material, (i.e., 
relating to unestablished facts necessary to substantiate the 
claim and raising a reasonable possibility of substantiating 
the claim), the evidence would have to tend to show 
continuity of the Veteran's back disorder since service.     

The evidence associated with the claims file subsequent to 
the July 1996 RO rating decision includes VA treatment 
records, lay statements, the Veteran's statements and hearing 
testimony, and VA treatment records.  The Board has 
thoroughly reviewed the evidence associated with the claims 
file subsequent to the July 1996 rating decision and finds 
that this evidence constitutes new and material evidence 
which is sufficient to reopen the previously denied claim for 
service connection.  In particular, the Board finds that lay 
statements are material.  Specifically, the Veteran's 
stepfather, C.T. stated that he knew the Veteran since he was 
13 years old.  C.T. explained that he was there when the 
Veteran entered service and when he came home following 
separation from service.  When the Veteran came home, he 
complained of back pain and told C.T. what happened during 
service.  In addition, the Veteran's ex-wife, submitted a 
statement dated in June 2008 and explained that she met the 
Veteran in 1975 and they were married in 1976.  She stated 
that during their marriage, she nursed the Veteran's bad back 
with ice and deep heat.  She stated that the Veteran was 
injured when he came home from the service.  Thus, as the 
evidence of record contains lay statements attesting to the 
chronicity of the Veteran's back condition, the Board finds 
that new and material evidence has been presented to reopen 
the Veteran's previously denied claim for service connection 
for degenerative arthritis of the lumbar spine.  However, as 
is discussed below, the Board is of the opinion that further 
development is necessary before the merits of the Veteran's 
claim can be adjudicated.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for degenerative arthritis 
of the lumbar spine is reopened, and to this extent only, the 
appeal is granted.


REMAND

Reasons for Remand:  To provide a VA examination and 
adjudicate inextricably intertwined issues. 

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159 (2009).  Such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2009).

The Board observes that VA did not provide the Veteran a 
medical examination with respect to his claim for service 
connection for degenerative arthritis of the lumbar spine.  
VA is required to provide a medical examination or obtain a 
medical opinion based upon a review of the evidence of record 
if VA determines it is necessary to decide the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R.             § 
3.159(c)(4) (2009).  A medical examination or medical opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim, but as follows: (1) contains competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability; (2) 
establishes that the Veteran suffered an event, injury, or 
disease in service, or has a disease or symptoms of a disease 
subject to a VA presumption manifesting during an applicable 
presumptive period, provided the claimant has qualifying 
service; and (3) indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service.  Id.

After a review of the record, the Board finds that the 
Veteran must be afforded a VA examination.  The service 
treatment records show that the Veteran was treated for back 
pain during service.  In the October 1974 service treatment 
record, the Veteran complained of a bad back while having an 
accident on a tank.  The examination did not reveal any 
muscle spasm.  The impression was listed as strain, muscle.  
The July 1975 separation examination report shows that the 
Veteran's spine was clinically evaluated as normal.  The 
report did not reveal any diagnoses or complaints related to 
the Veteran's back.  Following service, the first objective 
evidence of back complaints is noted in the 1990s.  The 
August 1995 private treatment record reveals complaints of 
back pain and an August 2000 record shows an impression of 
early degenerative changes of the lumbar spine.  The Board 
notes that there is no medical evidence relating the 
Veteran's current back disorder to active service.  The Court 
has stated, however, that this third element requires a "low 
threshold" and requires only that the evidence "indicates" 
that there may be a nexus between the current disability or 
symptoms and the Veteran's service.  The types of evidence 
that indicate that a current disability "may be associated" 
with military service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran, 
his ex-wife, and his stepfather stated that his back problems 
have existed since service.  Furthermore, the evidence shows 
that the Veteran has been treated for his back since the 
1990s.  As such, the Board finds that the low threshold has 
been met and a VA examination is necessary to adjudicate the 
claim.

In addition, the Veteran has identified receiving medical 
treatment at the Camden Clark Memorial hospital in the 1980s.  
However, there are no hospital records from Camden Clark 
Memorial hospital from this time period and there is no 
indication as to whether these records have been requested.  
Thus, the RO must make an attempt to obtain this outstanding 
evidence that the Veteran has identified.  38 U.S.C.A.              
§ 5103A(b),(c).

The Board further notes that a decision on the claim for 
service connection for degenerative arthritis of the lumbar 
spine could change the outcome of the Veteran's claims for 
service connection for a left knee condition, right knee 
condition, acquired psychiatric disorder, and sciatica, as 
well as his claim for TDIU.  In this regard, the Board 
observes that the Veteran has contended that these disorders 
are secondary to his degenerative arthritis of the lumbar 
spine, and a grant of service connection for any of the 
claimed disorders could affect the adjudication of the TDIU 
claim.  As such, the claims are inextricably intertwined.  
For this reason, the issue of service connection for 
degenerative arthritis of the lumbar spine must be resolved 
prior to resolution of the other claims for service 
connection and TDIU.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991) (the prohibition against the adjudication of 
claims that are inextricably intertwined is based upon the 
recognition that claims related to each other should not be 
subject to piecemeal decision-making or appellate 
litigation).  Accordingly, a remand is required for the RO to 
adjudicate the inextricably intertwined issues.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the Veteran 
provide the names and addresses of any and 
all health care providers, to include 
Camden Clark Memorial Hospital, who have 
provided treatment for his claimed 
disorders that have not yet been obtained.  
After acquiring this information and 
obtaining any necessary authorization, the 
RO should obtain and associate these 
records with the claims file.

2.  The RO should obtain updated VA 
treatment records from the Clarksburg VA 
Medical Center (VAMC).  


3.  The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of any back disorder that may be 
present.  Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, including the Veteran's 
service treatment records and post service 
medical records.  If the Veteran is found 
to currently have a back disorder, the 
examiner should comment as to the 
likelihood (likely, unlikely, or at least 
as likely as not) any back disorder is 
causally or etiologically related to his 
active service.

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
conclusion as it is to find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board. 
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

4.  When the development requested has 
been completed, the case should be 
reviewed by the RO.  If the benefits 
sought are not granted, the Veteran and 
his representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


